Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As in initial note, the Examiner contacted Applicant on 8/5/21 to clarify the election of species. See the interview summary. Applicant left a voicemail with the Examiner later that day with the election of the polysaccharide species “hyaluronic acid”.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 3-9, and the species hyaluronic acid, in the reply filed on 7/22/21 is acknowledged.  The traversal is on the ground(s) that “Archana only describes scaffolds, not powders, solutions or suspensions. In other words, Archana only describes methods of preparing ternary scaffolds of polymers through reticulation with formaldehyde.”  This is not found persuasive because prior to crosslinking with formaldehyde, a solution comprising chitosan, pectin and alginate is disclosed. Consequently, Archana is not limited to scaffolds but is also directed to liquid solutions/suspensions of chitosan, pectin and alginate. The reference of Pandit is relied upon as explained by the Examiner and not as characterized by Applicant. Applicant asserts that even if the scaffold of Archana was ground up it would not be the instantly claimed powder but a powder of a crosslinked structure. This argument is not persuasive because the instantly claimed subject matter does not exclude crosslinked structures. The Examiner has carefully considered . 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/22/21.

	Claims Status:
	Claim 10 is cancelled.
	Claims 2 and 11-20 are withdrawn.
	Claims 1 and 3-9 are presented for examination as they read upon the elected subject matter. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology “said”. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (Colloids and Surfaces B: Biointerfaces 2009;68:245-249).
With regard to instant claims 1 and 9, Yu et al. disclose microparticulates, which the Examiner interprets to read upon a powder, comprising chitosan, sodium alginate and pectin (page 246, 2.1 Materials) where the % by weight of the polysaccharides is at least 20% or at least 30% with respect to the total weight of the microparticulate powder as shown below in Table 1 on page 247:

    PNG
    media_image1.png
    345
    1182
    media_image1.png
    Greyscale

Yu et al. disclose that the particle sizes were in the range of 100-200 microns with a mean value of 118.4 microns (page 246, upper left column; Figures 1 and 2) which is between 100 nm and 5 microns. 
4 g/mol (page 246, 2.1 Materials) which is lower than 400000 Da and the other limitations to the alginic acid/sodium alginate and pectin are in the alternative. 
	With regard to instant claims 5 and 6, Yu et al. disclose, for example, microparticle-3 with equal amounts of each polysaccharide which means 33% sodium alginate, 33% pectin and 33% chitosan with respect to the total weigh of the polysaccharides. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (US 20150125538) and Hagesaether et al. (Pharmaceutical Development .
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image2.png
    451
    1032
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1 and 3-9, Li et al. teach a composition for oral pharmaceutical formulations including slow release formulations [0115] for treating subjects suffering a variety of conditions (claim 50) comprising a powder compositions comprising first and second polymeric materials that constitute from 10-80% of the total dry material of the composition (claim 41) or in a range from 20% to 70% of the total dry 
	With further regard to instant claim 9, Li et al. teach a particle diameter of from 50 nm to 1 mm which overlaps the instantly claimed between 100 nm to 5 microns. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claims 3-8, Pandit teaches the artisan that when making powders of chitosan and alginate (Abstract) the proportion of chitosan to alginate can vary over a wide range and may be on the order of 7:3 to 3:7 or 5:1 to 1:5 or 1:1 (column 2, lines 61-65) which provides an absorption capacity greater than that obtainable with a given dry weight of either chitosan or alginate alone (column 2, lines 53-60). Pandit teaches the addition of another polysaccharide (maltodextrin) in amounts ranging from 10-80% (Tables 4 and 5). 
	With regard to instant claims 3, 7 and 8, Hagesaether et al. teach pectin with 19% amidation and 31% degree of methoxylation (Table 1). Hagesaether et al. teach that hydrophilic polymers are generally considered more mucoadhesive than more hydrophobic polymers which can explain the higher mucin interaction of DM 36% and amidated pectin films because amidated pectin is also capable of engaging in hydrogen bonds (page 112, left column).

	With regard to instant claims 3, 7 and 8, Thompson teaches that alginate may be a high G (guluronic acid) or high M (mannuronic acid) alginate and that a high M alginate in the range of about 55:45 to about 75:25 is preferred because it forms a fibrous gel more readily than the high G alginates (column 3, lines 9-15; claim 1). Thompson teaches that the gel can contain medicaments such as pharmaceutical agents (column 5, lines 17-23).
 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Li et al. is that Li et al. do not expressly teach in one embodiment a composition in powder form comprising/consisting of alginic acid or sodium alginate, pectin and chitosan wherein the weight of the polysaccharides is at least 20% with respect to the total weight of the powder or the narrower limitations of:
Alginic acid or sodium alginate: 	15-60% or 25-60% or 40-50% or 40-50% or 46% or 26%;
Pectin: 		15-60% or 25-60% or 30-50% or 40-50% or 46% or 26%
Chitosan:  		5-70% or 5-50% or 5-20% or 5-15% or 7% or 47%.
This deficiency in Li et al. is cured by the teachings of Pandit.
 lower than or equal to 48% or the degree of amidation (DA) of the pectin is between 2% and 30% and its degree of methoxylation (DM) is between 20% and 48%.  This deficiency in Li et al. is cured by the teachings of Hagesaether et al. 
3. The difference between the instant application and Li et al. is that Li et al. do not expressly teach that the alginic acid or the sodium alginate has a mannuronic acid residue content greater than or equal to 55% or the % by weight of mannuronic acid of the sodium alginate is between 55% and 75% with respect to the total weight of sodium alginate. This deficiency in Li et al. is cured by the teachings of Thompson. 
4. The difference between the instant application and Li et al. is that Li et al. do not expressly teach chitosan with a molecular weight lower than or equal to 400000 Da or between 15000-400000 Da. This deficiency in Li et al. is cured by the teachings of Azuma et al. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the powder formulation of Li et al. as a composition comprising/consisting of alginic acid or sodium alginate, pectin and chitosan wherein the weight of the polysaccharides is at least 20% with respect to the total weight of the powder or the narrower limitations of:
Alginic acid or sodium alginate: 	15-60% or 25-60% or 40-50% or 40-50% or 46% or 26%;
Pectin: 		15-60% or 25-60% or 30-50% or 40-50% or 46% or 26%
Chitosan:  		5-70% or 5-50% or 5-20% or 5-15% or 7% or 47%, as suggested by Pandit, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, Li et al. teach and suggest powder compositions comprising first and second polymeric materials that constitute from 10-80% of the total dry material of the composition (claim 41) or in a range from 20% to 70% of the total dry materials [0076] or from about 60-80% of the total dry material [0091] where the first and second polymeric materials can comprise chitosan, sodium alginate/alginic acid, pectin and the elected species hyaluronic acid. While it is noted that Li et al. teach embedding an enzyme in the polymeric material [0061] the ordinary artisan is motivated to exclude the enzyme from the polymeric material such that the polymeric material particles can serve as a control embodiment when testing the characteristics of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Secondly, Pandit provides some guidance on where to start optimizing amounts by teaching that: “The proportions by weight of chitosan to alginate which can constitute "effective amounts" may vary over a wide range and may, for example, be on the order of 5:1 to 1:5. Preferred are ratios by weight of 7:3 to 3:7 chitosan to alginate, a 1:1 ratio being particularly preferred.” (column 2, lines 61-65). Pandit also teach adding another polysaccharide in ratios of: polysaccharide:chitosan:alginate of 1:4.5:4.5 to 1:2:2 to 2:1:1 to 3:1:1 to 8:1:1 (Tables 4 and 5). In view of the combined references, the ordinary artisan would readily surmise pectin could replace the polysaccharide in Pandit and optimize the formulations to have: 

Pectin: 		15-60% or 25-60% or 30-50% or 40-50% or 46% or 26%
Chitosan:  		5-70% or 5-50% or 5-20% or 5-15% or 7% or 47%;
with a reasonable expectation of success. For example, in instant claim 8, the ratio of sodium alginate to chitosan is 46%:7% or 6.5:1 which is within the ratio range of 7:3 to 3:7 taught by Pandit. Also in instant claim 8 is 26% sodium alginate and 47% chitosan for a ratio of 1:1.8 which also fall within the ratio range taught by Pandit. The amount of pectin to add is merely optimized by the artisan to obtain the desired degree of mucoadhesion provided by the pectin. It is also noted that Li et al. teach amounts of about 10% for the polymer [0091] which allows for values less than 10%. Accordingly, the ordinary artisan with the combined references in hand has a reasonable expectation of success in making a powder of alginic acid/sodium alginate, pectin and chitosan in the amounts instantly claimed in the absence of evidence to the contrary.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the powder of Li et al. where the pectin has a degree of amidation (DA) greater than or equal to 2% or the pectin has a degree of methoxylation (DM) lower than or equal to 48% or the degree of amidation (DA) of the pectin is between 2% and 30% and its degree of methoxylation (DM) is between 20% and 48%, as suggested by Hagesaether et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Li et al. teach and suggest pectin in the composition but is silent on the  lower than or equal to 48% or the degree of amidation (DA) of the pectin is between 2% and 30% and its degree of methoxylation (DM) is between 20% and 48% in the powder composition of Li et al.
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the formulation of Li et al. where the alginic acid or the sodium alginate has a mannuronic acid residue content greater than or equal to 55% or the % by weight of mannuronic acid of the sodium alginate is between 55% and 75% with respect to the total weight of sodium alginate, as suggested by Thompson, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, Li et al. render obvious slow release formulations and Li et al. direct the artisan to using both alginic acid and sodium alginate in the composition but is silent on the mannuronic acid content. Thompson guides the artisan to alginates with a mannuronic acid content greater than or equal to 55% and even to about 75% 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use chitosan with a molecular weight lower than or equal to 400000 Da or between 15000-400000 Da, as suggested by Azuma et al., in the powder composition of Li et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Li et al. teach slow releasing formulations and direct the artisan to chitosan but is silent on which MW to use. Azuma et al. guide the artisan to chitosan with a MW of 10000 to 230000 Da for slow releasing preparations. Therefore the ordinary artisan would have a reasonable expectation of success in using a chitosan with a MW between 10000 to 230000 Da in the powder formulation of Li et al. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613